      Case 3:20-cv-10753-MAS-ZNQ Document 17 Filed 08/31/20 Page 1 of 1 PageID: 344

                                         HERMAN LAW OFFICES, LLC
                                    _______________________________________

                                                222 NEW ROAD, SUITE 106
                                              LINW OOD, NEW JERSEY 08221

ROBERT D. HERMAN                                                                                        (609) 601-8750
rdhesq1@msn.com                                                                                          FAX 454-0094
                                                     August 31, 2020

       Hon. Michael A. Shipp, U.S.D.J.
       U.S. District Court for the District of New Jersey
       Clarkson S. Fisher Federal Building & U.S. Courthouse
       402 East State Street
       Trenton, NJ 08608

       re:    Donald J. Trump for President, Inc. et al. v. Philip D. Murphy et al.
              Docket No. 3:20-cv-10753-MAS-ZNQ

       Dear Judge Shipp:

       Please accept this submission in lieu of a more formal reply to Plaintiffs’ October 28, 2020 motion
       response and Proposed Intervenor (Defendant) DCCC’s submission of August 31, 2020.

       Suffice to say, the issues presented to the Court in this matter are of particular import–perhaps even
       of the greatest importance–as voting is the bedrock of a participatory democracy. And no sub-
       category in this collection ranks higher than a Presidential Election.

       What matters here is not the method of transmission but the conveyance of ideas.

       As noted in the DCCC’s most recent submission, the DCCC and the Atlantic County Democratic
       Committee are coming from opposite ends of the organizational spectrum. The path may be the same
       but the view is different.

       Accordingly, Proposed Intervenor Atlantic County Democratic Committee leaves Plaintiffs’ request
       for a joint submission in the sound discretion of the Court.


                                                      Respectfully submitted,

                                                      s/RDH

                                                      Robert D. Herman, Esq.
                                                      Attorney for Defendant
                                                      N.J. Attorney ID. No. 000911998
                                                      (609) 601-8750
                                                      Fax: (609) 454-0094
                                                      rdhesq1@msn.com

       cc:    All Counsel of Record (via CM/ECF)
